DETAILED ACTION
	This Office Action is in response to the Amendment filed on 06/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The U.S.C. 112, Sixth Paragraph and 101 abstract idea rejections are hereby withdrawn due to the Amendments filed on 06/10/2022.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12-13 have been considered but are moot in view of the new ground(s) of rejection.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
Regarding claim 1, although the preamble of the claim recites “’A’ first wireless communication device” claim does not positively recite any elements of hardware.  Therefore, the nature of the subject matter claimed may reasonably be construed as software embodiments. The mere recitation of a system in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.
Claims 2, and 4-11 depend on claim 1, thus also inherit the same rejections as its independent claim 1 above.
To avoid any future 101 issues in this regard, it is suggested that the Applicant add the word “hardware” in front of “processor” to clearly specify an element of hardware in the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2019/0037469 A1-hereinafter Krishnan.)
Regarding claim 1, Krishnan discloses a first wireless communication device, comprising: 
a storage;
a processor configured to:
decrypt, with a private key of the first wireless communication device, encrypted node position information included in transmission information transmitted by one-way communication from a node (at least figures 3A & 3B; [0032][0055][0057][0060][0064][0066], a component of endpoint device that decrypts GPS information sent from a beacon device with its private key); wherein 
the encrypted node position information is based on encryption of position information of the node (at least [0060][0062], the GPS information of is based on GPS location of the beacon device); 
receive registered position information of the node from a second communication device (at least [0055][0071], map of the deployment area is received from deployment server); 
store the received registered position information in the storage (at least [0071][0077], the map of the deployment area is stored as data in the endpoint device); and
authenticate the node with a first authentication condition that both of the decrypted node position information and the stored registered position information indicates a position of the node is inside of a specific area (at least figure 4, [0077], GPS data received is compared with map of the deployment area to determine if within the deployment.) 
Krishnan does not explicitly disclose the deployment server is a wireless communication device.
However, it is well known in the art that a wireless communication device can be used as a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Krishna with a wireless communication device to provide mobility to the system.

Regarding claim 2, Krishnan discloses the first wireless communication device according to claim 1. Krishna also discloses the specific area is an area managed by the first wireless communication device (at least [0071][0073]-[0075], deployment area is an area that is controlled managed by the endpoint device.)

Regarding claim 4, Krishnan discloses the first wireless communication device according to claim 1.  Krishnan also discloses the specific area is an area managed by the first wireless communication device, and the area is classified based on the registered position information (at least figure 4, [0071]-[0075], deployment area is controlled/managed by the endpoint device, and is assigned/classified based on the map of the deployment area.)

Regarding claim 5, Krishnan discloses the first wireless communication device according to claim 1. Krishan also discloses authenticate the node with an authentication condition that the decrypted node position information indicates the inside of the specific area (at least figure 4, [0077], GPS data received is authenticated against coordinates in deployment area.)
Krishnan does not explicitly disclose the node is authenticated with a second authentication condition when the decrypted node identification information matches with specific node identification information and wherein the processor is further configured to decrypt encrypted node identification information included in the transmission information with a public key of the node.
However, it is obvious that when node identification information matches with a predetermined node identification, then the node is authenticated.  In addition, besides encrypting messages, Krishnan also discloses that message, which includes UUID or MAC address, can be signed (at least [0060], message is encrypted/signed.) One of ordinary-skilled in the art would recognize that when the message is signed, the message is signed using sender’s private key, and the signed message is decrypted using the sender’s public key.  
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include authenticating the node by matching identification information of the node with a predetermined node identification information, and including signing of the message to enhance the authentication and provide another way of verification to the system.

Regarding claim 6, Krishnan discloses the first wireless communication device according to claim 5. Krishnan also discloses the public key of the node is received from the second wireless communication device (at least [0055], server provides key.)

Regarding claim 7, Krishnan discloses the first wireless communication device according to claim 5. Krishnan also discloses the public key of the node obtained from the node is stored in the storage ([0055][0071], key is provided and stored.)

Regarding claim 8, Krishnan discloses the first wireless communication device according to claim 5. Krishnan also discloses the transmission information further includes unencrypted node identification information to identify the node (at least [0062], i.e.: message includes unencrypted beacon ID.)

Regarding claim 9, Krishnan discloses the first wireless communication device according to claim 1. Krishnan also discloses the transmission information further includes measurement information measured by the node (at least [0030][0032][0060], GPS coordinates is measured by the beacon device.)

Regarding claim 10, Krishnan discloses the first wireless communication device according to claim 9. Krishnan also discloses the measurement information is encrypted measurement information encrypted with a public key of the first wireless communication device, and the processor decrypts the encrypted measurement information with the private key of the first wireless communication device (at least figure 3A, [0060][0063]-[0064][0066][0072], GPS coordinates is encrypted with endpoint public key, and decrypted with endpoint private key.)

Regarding claim 11, Krishnan discloses the first wireless communication device according to claim 1.  Krishnan also discloses the one-way communication is wireless communication based on a low power, wide area (LPWA) scheme (at least [0029][0034]-[0036], BLE Wide area wireless communication.)

	Claims 12 & 13 are rejected for the same rationale as claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438